EXHIBIT 32.1 CERTIFICATION CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Vendum Batteries Inc. (the “Company”) hereby certifies, to such officer’s knowledge, that: the accompanying Quarterly Report on Form 10-Q of theCompany for the fiscal quarter ended June 30, 2012 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: August 20, 2012 By: /s/ Rune Vind Name: Rune Vind Title: Chief Executive Officer and Chief Financial Officer (Principal Executive Officer and Principal Accounting Officer)
